UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number:811-06136 HOMESTEAD FUNDS, INC. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive office – Zip code) Kelly Bowers Whetstone, Esq. Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP treet, NW Washington, DC 20001 (Name and addresses of agent for service) Registrant’s telephone number, including area code:(703) 907-5953 Date of fiscal year end:December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. 4 ARLINGTON, VA 22203-1860 1-800-258-3030 www.homesteadfunds.com August 15, 2012 Dear Shareholder: Enclosed is your copy of the 2012 Homestead Funds semi-annual report. The report contains information on each of the eight Homestead Funds, including portfolio holdings, performance information, and a review of market conditions. The capital markets headed into the summer worried that slow growth at home and in the Eurozone would dampen the United States’ economic recovery. As in 2010 and 2011, stocks turned down sharply on European debt worries. While the economy had seemed resistant to European weakness, the lack of U.S. job creation prompted doubt that this would continue. The market rebounded, however, with the S&P 500 Index posting a strong gain on the last trading day of the second quarter. Overall, U.S. stock and bond markets finished with a positive return for the six-month period ending June 30th. Looking ahead to the second half of the year, unemployment persists at high levels, retail sales are sluggish, and the so-called “fiscal cliff” looms at year’s end (when tax increases and deep spending cuts will take effect unless Congress reaches a budget agreement). Uncertainty surrounding these issues leaves some companies reluctant to expand and hire. On the positive side, corporate balance sheets, in general, have strengthened, the housing market has shown signs of improvement, and higher levels of manufacturing have become more evident. These positives could eventually set the stage for increased consumer spending, an essential ingredient for growth. I hope this information will be helpful in understanding how your investments have performed so far this year. Additionally, I encourage you to take a look at our other fund offerings. Homestead Funds’ representatives can help you with your portfolio, relative to your financial goals and risk tolerance. Please give them a call at 1-800-258-3030 between the hours of 8:30 am and 5:00 pm, ET. We appreciate your business and continued trust as an investor in Homestead Funds. Sincerely, Peter R. Morris President and CEO Must be preceded or accompanied by a prospectus. RE Investment Corporation, Distributor. 8/12 Daily Income Fund (HDIXX) Short-Term Government Securities Fund (HOSGX) Short-Term Bond Fund (HOSBX) Stock Index Fund (HSTIX) Value Fund (HOVLX) Growth Fund (HNASX) Small-Company Stock Fund (HSCSX) International Value Fund (HISIX) SEMI-ANNUAL REPORT JUNE 30, 2012 Table of Contents PERFORMANCE EVALUATION Daily Income Fund 2 Short-Term Government Securities Fund and Short-Term Bond Fund 4 Stock Index Fund 8 Value Fund 10 Growth Fund 12 Small-Company Stock Fund 14 International Value Fund 16 EXPENSE EXAMPLE 18 REGULATORY AND SHAREHOLDER MATTERS 20 PORTFOLIO OF INVESTMENTS Daily Income Fund 21 Short-Term Government Securities Fund 23 Short-Term Bond Fund 27 Stock Index Fund 36 Value Fund 37 Growth Fund 38 Small-Company Stock Fund 40 International Value Fund 42 STATEMENTS OF ASSETS AND LIABILITIES 44 STATEMENTS OF OPERATIONS 46 STATEMENTS OF CHANGES IN NET ASSETS 48 FINANCIAL HIGHLIGHTS Daily Income Fund 50 Short-Term Government Securities Fund 51 Short-Term Bond Fund 52 Stock Index Fund 53 Value Fund 54 Growth Fund 55 Small-Company Stock Fund 56 International Value Fund 57 NOTES TO FINANCIAL STATEMENTS 58 DIRECTORS AND OFFICERS 62 APPENDIX-S&P 63 The investment commentaries on the following pages were prepared for each fund by its portfolio manager. The views expressed are those of the portfolio manager for each fund as of June 30, 2012, and may have changed since that date. The opinions stated may contain forward-looking statements and may discuss the impact of domestic and foreign markets, industry and economic trends and governmental regulations of the funds and their holdings. Such statements are subject to uncertainty, and the impact on the funds might be materially different from what is described here. PERFORMANCE EVALUATION Daily Income Fund MARKET CONDITIONS During the first half of 2012, the Federal Reserve maintained its accommodative policy of exceptionally low interest rates and extended its outlook for keeping rates low through late 2014. Consequently, short-term interest rates in high-quality credit markets of the type in which the Daily Income Fund invests have remained at historically low levels. Employment growth, which had been encouraging early in the year, has slowed in recent months, prompting fears that the economy is heading into another recession. The lack of a political consensus on handling the federal budget deficit has contributed to a general sense of uncertainty. FUND PERFORMANCE The Daily Income Fund earned an annualized total return of 0.01% for the first half of 2012. The seven-day effective annualized yield was 0.01%, unchanged from December 2011. Interest income for the Fund is netted against operating expenses. With interest income at historic lows, RE Advisers, investment manager to the Funds, continues to voluntarily waive fees and/or reimburse expenses to assist the Fund in maintaining a positive yield. As long as the Federal Reserve continues to maintain a federal funds rate close to zero, the Daily Income Fund will continue to earn very little interest income. OUTLOOK The Federal Reserve has indicated its intention to maintain interest rates at exceptionally low levels through late 2014. We anticipate a stable share price but little investment return until economic activity surprises to the upside, credit demand increases and the Federal Reserve moves away from its policy of low short-term interest rates. 2 |Performance Evaluation Daily Income Fund AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year 10 Year periods ended 06/30/12 Daily Income Fund % % % The returns quoted in the above table represent past performance, which is no guarantee of future results. Current performance may be higher or lower than that shown above. Returns and the principal value of your investment may be worth more or less than its original cost. An investment in the Daily Income Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. While the Daily Income Fund seeks to maintain a constant $1.00 per share price, it is possible to lose money investing in the Fund. The Daily Income Fund’s average annual total returns are net of any fee waivers and reimbursements. Returns do not reflect taxes that the shareholder may pay on Fund distributions or the redemption of Fund shares. YIELD Annualized 7-day effective yield quoted 06/30/12 % SECURITY DIVERSIFICATION on 12/31/11 on 06/30/12 (% of total investments) Commercial paper % % U.S. Government obligations % % Corporate bonds % % Short-term and other assets % % Total % % MATURITY on 12/31/11 on 06/30/12 Average Weighted Maturity 51 days 45 days Performance Evaluation |3 PERFORMANCE EVALUATION Short-Term Government Securities Fund and Short-Term Bond Fund MARKET CONDITIONS During the first half of 2012, the bond market generated modest positive returns as most of the same issues that dominated 2011 persisted into the New Year. The Federal Reserve continued its zero interest rate monetary policy, along with an expanding balance sheet; economic growth remained anemic given the amount of monetary and fiscal stimulus employed; the unemployment rate remained stubbornly high; and troubles in Europe continued as the European sovereign debt crisis engulfed Spain and Italy. While the housing market began to show real signs of life and auto sales remained firm, worries about Europe, a slowing Chinese economy and the potential “fiscal cliff” of tax increases and spending cuts that the economy faces at year-end led the Federal Reserve to downgrade its assessment for U.S. growth and employment at the June 20, 2012 Federal Open Market Committee (FOMC) meeting. The Fed also announced an extension of “Operation Twist”, i.e., the selling of shorter-term Treasuries and the buying of longer-term Treasuries, that was due to expire in June but will now carry through to the end of 2012. The Fed continued to follow its dual mandate of both full employment and keeping inflation low in conducting monetary policy, and while the June unemployment rate of 8.2% was not close to a full employment level, inflation as measured by the Consumer Price Index fell to 1.7% year over year in May, compared to 3.8% in the year-earlier period. While “core” CPI rose to 2.3% from 1.5% over the same time period and would normally be seen as worrisome, the absolute level gives the Fed no obstacle in pursuing its current aggressive monetary policy. The European sovereign debt crisis continued to be the focus of the market’s attention as Spanish government bond yields rose sharply because of Spanish bank bailouts and a resultant jump in Spanish borrowing needs— which the government would have difficulty financing as 10-year yields flirted with 7% as compared to the 5% area at the end of 2011. This yield surge spilled over somewhat into Italian bond yields and, given the government bond holdings of most of the major financial institutions in both Spain and Italy, created a negative feedback loop (i.e., the higher sovereign bond yields go the weaker the bank balance sheets become). While the near-term liquidity of large banks was addressed by the European Central Bank’s (ECB) long-term refinancing operations, which supplied cheap three-year funding, bank solvency ultimately would be questioned if Spain and/or Italy were to default. While the ECB could have resumed the purchase of Spanish and Italian debt in order to drive down yields, it preferred to keep pressure on sovereign countries to get their fiscal houses in order by waiting on the start of the European Stability Mechanism bailout fund, which could take on the role of sovereign bond buyer. Other ideas such as joint Eurobond issuance, while favored by nations under financial stress, were not welcomed by the few remaining “AAA” EU members like Germany and Finland, whose own credit ratings would undoubtedly face downward pressure should Eurobonds be issued. At the end of June, the EU agreed to restructure Spanish banks directly instead of lending funds to the Spanish government, thereby avoiding another situation as in Ireland whose bank recapitalization needs were so large that they destroyed the country’s borrowing ability. The Spanish bank plan is contingent on the establishment of a central bank regulatory board. While U.S. Gross Domestic Product was growing at a rate of about 2%, which is not strong enough to substantially lower the unemployment rate, several indicators continued to show strength. Auto sales averaged an annualized 14.3 million units in 2012 as compared to 12.6 million in 2011’s first half, and the downtrodden housing market appeared to be bottoming as the National Association of Home Builders market index averaged 27 during the period after an average of 16 in 2011. The most recent reading of 29 was a five-year high. In spite of suspect employment prospects, consumer sentiment improved, according to the University of Michigan survey, which averaged 75.9, as 4 |Performance Evaluation compared to 72.5 in the first half of 2011. Although wage growth has only averaged about 2% over the last year, consumer credit use (excluding real estate) exploded upwards, with an average monthly increase of $12.9 billion through the end of May, versus $6.4 billion over the same period in 2011. Even with the consumer doing their part, slower growth in China and Europe’s recession had their impact on manufacturing as the June ISM manufacturing survey dipped to 49.7, a contractionary level, after averaging 53.0 in the first half of 2012 and 55.2 for calendar year 2011. In spite of the weak ISM number, however, industrial production through May rose 1.4%, compared to just 0.6% over the same period in 2011. The FOMC maintained its federal funds rate target in a range of 0.00% to 0.25%. At its January 25, 2012 meeting, the FOMC announced that economic conditions were likely to warrant exceptionally low levels for the federal funds rate at least through late 2014. The FOMC subsequently reaffirmed this pledge, and at its June 20, 2012 meeting pledged to take further action as appropriate to support the economy. FUND PERFORMANCE The Short-Term Government Securities Fund returned 0.65% for the first half of 2012 compared to the benchmark return of 0.40%. Relative outperformance was a result of narrowing credit spreads during the period, which had a spillover impact into government-guaranteed bonds other than U.S. Treasuries as investors sought investment vehicles with greater return potential. All of the Fund’s sectors contributed positively to performance, with no one sector strongly outperforming or underperforming the others. The Short-Term Bond Fund returned 2.18% for the first half of 2012 compared to the benchmark return of 1.24%. Relative outperformance was a result of tighter credit spreads, particularly for financial issuers in both the domestic and Yankee space, as investors chased yield given the lack of attractive risk-free alternatives.Mortgages were also strong relative performers for the period, while the asset-backed sector underperformed compared to the other sectors in the Fund. OUTLOOK The domestic economy likely will continue to grow at a modest pace given the Fed’s very easy monetary policy, the positive wealth effect from rising equity prices, positive, though sluggish, job growth, a turning residential real estate market and the recent decline in energy prices. While various economic headwinds exist, we believe that the Chinese economy is unlikely to slow sharply from here given recent renewed stimulus measures. It is also our opinion that European leaders are likely to do just enough to keep the Eurozone together and that Washington will reach a last-minute solution to avoid falling off the “fiscal cliff” in 2013. Interest rates are extremely low and are likely to remain so for the foreseeable future, yet on any growth scare (e.g., economic data comes in stronger than forecast), yields could experience a short, sharp violent reaction upwards. Given the Federal Reserve’s anchoring of short-term rates at zero and investors’ voracious appetite for income, any back-up in rates is likely to be short-lived. Performance Evaluation |5 Short-Term Government Securities Fund AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year 10 Year periods ended 06/30/12 Short-Term Government Securities Fund % % % BofA Merrill Lynch 1-5 Year U.S. Treasury Index % % % SECURITY DIVERSIFICATION on 12/31/11 on 06/30/12 (% of total investments) Government-guaranteed agencies % % U.S. Treasuries % % Corporate bonds % % Mortgage-backed securities % % Municipal bonds % % Asset-backed securities % % Short-term and other assets % % Total % % MATURITY on 12/31/11 on 06/30/12 Average Weighted Maturity 2.75 years 2.89 years PERFORMANCE COMPARISON Comparison of the change in value of a $10,000 investment in the Fund and the BofA Merrill Lynch 1-5 Year U.S. Treasury Index made on December 31, 2001. The returns quoted in the above table and chart represent past performance, which is no guarantee of future results. Current performance may be higher or lower than that shown above. Returns and the principal value of your investment will fluctuate such that shares, when redeemed, may be worth more or less than their original cost. The Short-Term Government Securities Fund’s average annual total returns are net of any fee waivers and reimbursements. Returns do not reflect taxes that the shareholder may pay on Fund distributions or the redemption of Fund shares. 6 |Performance Evaluation Short-Term Bond Fund AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year 10 Year periods ended 06/30/12 Short-Term Bond Fund % % % BofA Merrill Lynch 1-5 Year Corp./Gov. Index % % % SECURITY DIVERSIFICATION on 12/31/11 on 06/30/12 (% of total investments) Corporate bonds % % Yankee bonds % % Asset-backed securities % % Municipal bonds % % Mortgage-backed securities % % U.S. Government obligations % % Short-term and other assets % % Total % % MATURITY on 12/31/11 on 06/30/12 Average Weighted Maturity 2.79 years 2.73 years PERFORMANCE COMPARISON Comparison of the change in value of a $10,000 investment in the Fund and the BofA Merrill Lynch 1-5 Year Corp./Gov. Index made on December 31, 2001. The returns quoted in the above table and chart represent past performance, which is no guarantee of future results. Current performance may be higher or lower than that shown above. Returns and the principal value of your investment will fluctuate such that shares, when redeemed, may be worth more or less than their original cost. The Short-Term Bond Fund’s average annual total returns are net of any fee waivers and reimbursements. Returns do not reflect taxes that the shareholder may pay on Fund distributions or the redemption of Fund shares. Performance Evaluation |7 PERFORMANCE EVALUATION Stock Index Fund MARKET CONDITIONS Following a highly volatile 2011, financial markets began the New Year with relative calm as the debt situation in Europe stabilized and global liquidity conditions returned to normal, due mainly to the European Central Bank’s long-term refinancing operations. U.S. economic indicators were positive, with particularly encouraging reports from the labor market, and the outlook for the global economy brightened. As the investment environment improved and corporate earnings continued to be strong, U.S. equities moved boldly higher through the first two months of 2012. The rally softened in March when the tone of global news flow darkened. Investors reverted to “risk off” mode, and heightened volatility returned to the markets as Europe’s debt problems boiled over once again. Political instability in Greece caused anxiety about whether the country would continue its membership in the Eurozone. In Spain, political leaders faced severe deficit and policymaking issues, while the nation’s banks clamored for liquidity and yields on Spanish government debt rose to levels deemed unsustainable. Heavily-indebted Italy saw its borrowing costs rise amid mounting pressure across the region. Stock markets around the world saw increased volatility as investors reacted to news from Europe where leaders conferred and debated vehemently over the need for fiscal integration among the 17 Eurozone nations. Alongside the drama in Europe, investors became discouraged by gloomy economic reports from various parts of the world. A slowdown in China, a key powerhouse for global growth, was of particular concern. Chinese manufacturing and exports suffered due to weakening demand from larger, developed countries such as those in Europe. Many European countries fell into recession. In the United States, disappointing jobs reports in the second quarter dealt a crushing blow to sentiment for the U.S. economy after the labor market had been a bright spot earlier in the year. The resurgence of concerns about global growth and Europe’s debt problems drove equity prices down through April and May. In June, U.S. stocks began a modest rebound as European leaders ramped up their efforts to move toward fiscal unity and investors anticipated additional stimulus from central banks on both sides of the Atlantic. INDEX AND FUND PERFORMANCE For the six months ended June 30, 2012, the Stock Index Fund returned 9.12%, while the U.S. large-cap market metric and the Fund’s benchmark, the Standard & Poor’s (S&P) 500 Index, advanced 9.49%. The S&P 500 Index is a market capitalization-weighted index composed of 500 common stocks issued by primarily large-capitalization companies in a wide range of industries. The stocks included in the index collectively represent a substantial portion of all common stocks publicly traded in the United States. The U.S. economy remained strong relative to other parts of the world, and year-to-date, U.S. stocks generally outperformed international equity markets, which experienced higher levels of volatility amid global uncertainty. Telecommunications Services (+16.51%) was the strongest-performing sector in the S&P 500 Index for the period. Financials (+13.72%) staged a rebound from their 2011 lows. Information Technology (+13.34%), Consumer Discretionary (+12.95%) and Health Care stocks (+10.97%) also performed particularly well. Energy (-2.34%) was the only sector to finish in negative territory as falling natural gas prices hurt returns. During the six-month period, as changes were made to the composition of the S&P 500 Index, the S&P 500 Stock Master Portfolio, the master portfolio in which the Fund invests, purchased and sold securities to maintain its objective of replicating the risks and return of the benchmark index. 8 |Performance Evaluation Stock Index Fund AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year 10 Year periods ended 06/30/12 Stock Index Fund % -0.32 % % Standard & Poor’s 500 Stock Index % % % INDUSTRY DIVERSIFICATION % of TotalLong-TermInvestmentsat 06/30/12* % of TotalLong-TermInvestmentsat 06/30/12* Information technology % Energy % Financials % Industrials % Health care % Utilities % Consumer staples % Materials % Consumer discretionary % Telecommunication services % Total % TOP TEN EQUITY HOLDINGS % of TotalLong-TermInvestmentsat 06/30/12* % of TotalLong-TermInvestmentsat 06/30/12* Apple Inc. % AT&T Inc. % Exxon Mobil Corp. % Chevron Corp. % Microsoft Corp. % Johnson & Johnson % International Business Machines Corp. % Wells Fargo & Co. % General Electric Co. % The Coca-Cola Co. % PERFORMANCE COMPARISON Comparison of the change in value of a $10,000 investment in the Fund and the Standard & Poor’s 500 Stock Index made on December 31, 2001. The returns quoted in the above table and chart represent past performance, which is no guarantee of future results. Current performance may be higher or lower than that shown above. Returns and the principal value of your investment will fluctuate such that shares, when redeemed, may be worth more or less than their original cost. The Stock Index Fund’s average annual total returns are net of any fee waivers and reimbursements. Returns do not reflect taxes that the shareholder may pay on Fund distributions or the redemption of Fund shares. *Holdings information is for the S&P 500 Stock Master Portfolio, managed by BlackRock Fund Advisors, the portfolio in which the Stock Index Fund invests all of its investable assets. Please refer to the Appendix for the complete semi-annual report of the S&P 500 Stock Master Portfolio. Performance Evaluation |9 PERFORMANCE EVALUATION Value Fund MARKET CONDITIONS Major equity indexes increased through the end of March, then reversed course through the end of May. Markets recovered again to finish the first half up nearly 10% as measured by the S&P 500 Stock Index. The year began with forecasts for an improving economy, and results initially exceeded expectations. Strong performance can be attributed to a number of factors, including the fact that a very mild winter in North America brought forward more economic activity earlier than would be the case in a more typical year. However, as the first half wore on, economic progress waned, and fears over Europe’s banking and debt troubles began to outweigh the economic progress of the first three months of 2012 in the eyes of some investors. Elsewhere, commodity prices remained constrained with oil hovering at or below $90 per barrel. Inflation remained in abeyance, and expectations for low inflation continue for the immediate future. Businesses are still cautious about capital investment and hiring, as uncertainty about regulation and tax policy persists. FUND PERFORMANCE The Value Fund returned 6.48% for the first six months of 2012, and its benchmark index, the unmanaged S&P 500 Stock Index, increased 9.49%. Underperformance was due primarily to Information Technology sector holdings. The Fund’s positions in Hewlett Packard Company, Dell Inc. and Cisco Systems, Inc. had a detrimental effect on results for the first half. Outside Information Technology, sector results were in line with those of the benchmark. Dean Foods Company, Dillard’s Inc. and Abbott Laboratories all had better results than the overall index. OUTLOOK The outlook for the economy is one of tepid growth. Business remains cautious and appears to be prepared for a number of potential outcomes. Uncertainty persists in the areas of global economic growth, financial turbulence in Europe, China’s slowing economy and the November elections in the United States. This last issue will have important consequences for fiscal, tax and regulatory policy, both immediately after the election in a lame duck session and during the new Congress in January 2013. The general consensus is for real U.S. Gross Domestic Product growth of 1.5% for the remainder of the year. Unfortunately, that rate of economic growth is slow enough that it feels like a recession. Corporate balance sheets remain liquid due to the hesitation of management to commit large amounts of capital on new expansion. Instead, some managers are opting to return capital to shareholders while awaiting greater clarity about the future. Commodity prices remain in check as economies around the globe have slowed. Housing in the United States has shown improvement, but it is likely to progress in fits and starts. Unemployment remains high and job growth anemic. On the positive side, managements continue to make adjustments to their companies’ operations and strive to be more efficient and competitive. In this uncertain market environment, we continue to search for and find what we believe to be attractive investment opportunities for our investors. 10 |Performance Evaluation Value Fund AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year 10 Year periods ended 06/30/12 Value Fund % -1.65 % % Standard & Poor’s 500 Stock Index % % % INDUSTRY DIVERSIFICATION % of Total Investment at 06/30/12 % of Total Investment at 06/30/12 Health care % Consumer discretionary % Industrials % Materials % Information technology % Consumer staples % Energy % Short-term and other assets % Financials % Total % TOP TEN EQUITY HOLDINGS % of Total Investment at 06/30/12 % of Total Investment at 06/30/12 Bristol-Myers Squibb Co. % Chevron Corp. % Intel Corp. % General Electric Co. % Abbott Laboratories % Genuine Parts Co. % Pfizer Inc. % Parker-Hannifin Corp. % Dow Chemical Co. (The) % Cisco Systems, Inc. % PERFORMANCE COMPARISON Comparison of the change in value of a $10,000 investment in the Fund and the Standard & Poor’s 500 Stock Index made on December 31, 2001. The returns quoted in the above table and chart represent past performance, which is no guarantee of future results. Current performance may be higher or lower than that shown above. Returns and the principal value of your investment will fluctuate such that shares, when redeemed, may be worth more or less than their original cost. The Value Fund’s average annual total returns are net of any fee waivers and reimbursements. Returns do not reflect taxes that the shareholder may pay on Fund distributions or the redemption of Fund shares. Performance Evaluation |11 PERFORMANCE EVALUATION Growth Fund MARKET CONDITIONS U.S. stocks produced moderate gains in the first half of 2012, extending the rebound that started last October. Market volatility was high, driven by global economic uncertainty and European sovereign debt concerns. Stocks rose briskly in the first quarter amid optimism about U.S. economic growth, particularly employment trends. However, equities surrendered some of their gains in the second quarter as U.S. job growth moderated, the Chinese economy decelerated and the situation in the Eurozone deteriorated. The period ended with a European summit that resulted in policy announcements reflecting concrete steps toward greater European integration. FUND PERFORMANCE The Fund returned 11.37% for the past six months and outperformed its benchmark, the Russell 1000 Growth Index, which increased 10.08%. Sector allocation, notably overweight positions in Health Care and Information Technology, drove results versus the index. Stock selection was also beneficial, especially in the Consumer Discretionary, Health Care and Telecommunication Services sectors. The Fund’s Consumer Discretionary stocks outpaced those in the benchmark, led by Priceline.com, Inc. and Amazon.com, Inc. Both companies were top absolute contributors. The share price of Priceline.com rose as booking travel online continues to increase. Amazon.com’s share price rose during the period after the company reported an improvement in revenue and repurchased $960 million of stock. The Health Care sector outperformed, helped by stock selection and an overweight position. Edwards Lifesciences Corporation, a maker of products to treat cardiovascular disease, reported strong first-quarter earnings and received approval from the U.S. Food and Drug Administration to use its transcatheter heart valve in patients. Stock selection in the Telecommunication Services sector also provided a boost to relative performance. Fund holding Crown Castle International Corp. and other wireless tower companies have benefited from demand for higher data capacity as consumers worldwide continue to adopt smartphones. The Fund’s Information Technology stocks trailed those in the index. In particular, Juniper Networks, Inc., San- Disk Corporation and Google, Inc. hampered performance in the sector. Juniper Networks and other networking companies were impacted as macroeconomic concerns led businesses to reduce infrastructure spending. SanDisk, a manufacturer of flash memory used in smartphones, was hurt by oversupply in the market, which resulted in lower memory prices. Google saw advertising rates decline more than expected. In addition, the company continues to face antitrust battles, which may have concerned investors. OUTLOOK The market environment has changed dramatically in recent months. Although the U.S. economy continues to demonstrate slow, steady growth, developments in Europe have led to growing caution among investors. A softer Chinese economy and fiscal uncertainty in the U.S. have further dampened risk appetites. Despite risks to the global economy, U.S. corporate fundamentals generally appear strong. Stock valuations look appealing once again following May’s sharp sell-off and June’s volatility. We believe our disciplined, bottom-up approach to investing, rather than attempting to gauge the impact of macroeconomic events on financial markets, will continue to serve our investors well in the coming months. 12 |Performance Evaluation Growth Fund AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year 10 Year periods ended 06/30/12 Growth Fund* % % % Russell 1000 Growth Index % % % Standard & Poor’s 500 Stock Index % % % INDUSTRY DIVERSIFICATION % of Total Investment at 06/30/12 % of Total Investment at 06/30/12 Information technology % Materials % Consumer discretionary % Telecommunication services % Health care % Financials % Industrials % Consumer staples % Energy % Short-term and other assets % Total % TOP TEN EQUITY HOLDINGS % of Total Investment at 06/30/12 % of Total Investment at 06/30/12 Apple Inc. % Crown Castle International Corp. % Google Inc. (Class A) % MasterCard Inc. % Amazon.com, Inc. % Starbucks Corp. % Priceline.com Inc. % Boeing Co. (The) % Danaher Corp. % Union Pacific Corp. % PERFORMANCE COMPARISON Comparison of the change in value of a $10,000 investment in the Fund and its benchmark indices made on December 31, 2001. The returns quoted in the above table and chart represent past performance, which is no guarantee of future results. Current performance may be higher or lower than that shown above. Returns and the principal value of your investment will fluctuate such that shares, when redeemed, may be worth more or less than their original cost. The Growth Fund’s average annual total returns are net of any fee waivers and reimbursements. Returns do not reflect taxes that the shareholder may pay on Fund distributions or the redemption of Fund shares. *Performance information for the Growth Fund (formerly the Nasdaq-100 Index Tracking StockSM Fund) reflects its previous investment strategy from inception through December 5, 2008, of matching, as closely as possible, before expenses, the performance of the Nasdaq-100 Stock Index. Performance Evaluation |13 PERFORMANCE EVALUATION Small-Company Stock Fund MARKET CONDITIONS Markets began 2012 much like the two previous years—with expectations for the economy to improve throughout the year. Small-capitalization indexes appreciated through mid-March before turning negative at the end of May. Subsequently, they turned upward again, finishing the first half of the year in positive territory. FUND PERFORMANCE The Fund returned 9.13% in the first half of 2012, while its benchmark, the Russell 2000 Index, increased 8.53%. Outperformance was helped by larger than index positions in Industrials, Consumer Discretionary, and Consumer Staples. Appreciation in the stock prices of Dean Foods Company, United Natural Foods, Inc. and The Manitowoc Company, Inc. contributed to the better than index results. Positions in ManTech International Corporation and Rofin-Sinar Technologies, Inc., along with SM Energy Company, Helmerich & Payne, Inc. and Cimarex Energy Co. detracted from returns during the period. New names included Cass Information Systems, Inc., a provider of freight and utility invoice payment services; Dycom Industries, Inc., which provides engineering, construction and maintenance services to U.S.-based telecom providers; Matthews International Corporation, a designer and manufacturer of memorialization products; and UMB Financial Corporation, a multi-bank holding company covering the central Midwest in the United States. OUTLOOK As the second half of 2012 commences, the outlook for the economy remains mixed, echoing the previous two summers. Some U.S. indicators point toward improvement, while others show an economy still tepid, though probably not so weak as to slip into recession—for now. Expectations that the second half of 2012 would show improvement are beginning to evaporate as businesses remain reluctant to hire or to commit capital in light of uncertainty and lack of clear direction in the economy, let alone unresolved regulatory, tax and fiscal policy. This leaves out the impact of European debt problems and weakness in China and India, which further complicate matters. Underlying these impediments to global growth is too much financial leverage, which remains a concern. In this environment, however, businesses are not idle in regards to their operations and are constantly tweaking their processes to improve their competitive positions and financial returns. As we continue to screen for these companies, we appreciate your trust and investment. 14 |Performance Evaluation Small-Company Stock Fund AVERAGE ANNUAL TOTAL RETURNS 1 Year 5 Year 10 Year periods ended 06/30/12 Small-Company Stock Fund % % % Russell 2000 Index -2.08 % % % INDUSTRY DIVERSIFICATION % of Total Investment at 06/30/12 % of Total Investment at 06/30/12 Industrials % Financials % Consumer staples % Energy % Consumer discretionary % Health care % Information technology % Short-term and other assets % Materials % Total % TOP TEN EQUITY HOLDINGS % of Total Investment at 06/30/12 % of Total Investment at 06/30/12 iShares Russell 2000 Value Index % Cracker Barrel Old Country Store, Inc. % iShares S&P SmallCap 600 Value Index % Belden Inc. % Dean Foods Co. % United Natural Foods, Inc. % Applied Industrial Technologies, Inc. % Olin Corp. % Harris Teeter Supermarkets, Inc. % STERIS Corp. % PERFORMANCE COMPARISON Comparison of the change in value of a $10,000 investment in the Fund and the Russell 2000 Index made on December 31, 2001. The returns quoted in the above table and chart represent past performance, which is no guarantee of future results. Current performance may be higher or lower than that shown above. Returns and the principal value of your investment will fluctuate such that shares, when redeemed, may be worth more or less than their original cost. The Small-Company Stock Fund’s average annual total returns are net of any fee waivers and reimbursements. Returns do not reflect taxes that the shareholder may pay on Fund distributions or the redemption of Fund shares. Performance Evaluation |15 PERFORMANCE EVALUATION International Value Fund MARKET CONDITIONS Following a strong start to the year, global equity markets declined in the latter part of the period. Volatility and correlations rose as risk aversion returned. Investors focused on the unrelenting European sovereign debt crisis and signs of slowing global growth. Much of the weakness occurred following the Greek elections and their subsequent inability to form a government, calling into question both the country’s commitment to stay in the Eurozone and concerns of potential contagion spreading to other countries. During the second half of the six-month period, value investors faced a hostile market environment. Defensive stocks that were more expensive on a relative basis outperformed, while attractively valued stocks underperformed, becoming even cheaper. Traditional value metrics such as low price/earnings and low price/book have been out of favor for an extended period of time. FUND PERFORMANCE For the six-month period ending June 30, 2012, the Fund returned 1.51% versus MSCI EAFE, which gained 2.96%. Top contributors on a country basis were Hong Kong, the Netherlands and the United Kingdom, while the top detractors included Brazil, Portugal and Germany. On a sector basis, the top contributors were Materials, Energy and Information Technology, while Consumer Staples, Financials and Health Care detracted. Best performing stocks for the period included New World Development Company Ltd. (Hong Kong/Financials), Nikon Corporation (Japan/Consumer Discretionary) and Aegon N.V. (Netherlands/Financials). Stocks that most detracted from performance included Banco Espirito Santo SA (Portugal/Financials), Rossi Residencial SA (Brazil/Consumer Discretionary) and Credit Suisse Group AG (Switzerland/Financials). OUTLOOK In Europe, policy response thus far has been insufficient to quell the debt crisis. Despite the hiccups, we remain steadfast in our belief that the Euro will remain intact. The cost of a breakup is much higher to all member countries than the cost to stay together. Ultimately, the solution is a political one with Germany as the linchpin. Developments late in the period indicated that Germany is willing to compromise and is committed to the Euro and the periphery. European markets are likely to remain volatile and highly sensitive to news flow, but with valuations approaching 30-year lows, we believe there is potential for significant gains for patient investors. Stocks are especially cheap relative to bonds. In many countries, especially Germany and Switzerland, short-term bond yields are negative, meaning risk aversion is so high that some investors are willing to pay a premium to ensure safety of principal. Such an extreme is unlikely to persist, especially with dividend yields at two to three times comparable long-term interest rates. Corporate managers are beginning to take notice of this anomaly. While Europe remains in the spotlight, other areas of the world bear watching. Large developing economies like China, India and Brazil, once relied on as key drivers of global economic growth, have decelerated in recent months. The three aforementioned nations are cutting interest rates aggressively to stimulate economic activity. The selloff seen in several of these markets may create opportunities for investment as we believe their growth rates will be superior to the developed world over the long term. In the past 25 years, we have experienced our share of international crises. Each resulted in a brief period of underperformance followed by significant outperformance. Managing market volatility is challenging, and this volatility can be precipitated by unpredictable events. We believe during times like this that the best course of action is to adhere to a disciplined investment approach, focus on fundamentals and be positioned for an eventual recovery. 16 |Performance Evaluation International Value Fund AVERAGE ANNUAL TOTAL RETURN 1 Year 5 Year 10 Year periods ended 06/30/12 International Value Fund* -19.09
